Citation Nr: 1203135	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an evaluation in excess of 10 percent for a psychiatric disorder for the period on appeal through April 10, 2006.

4.  Entitlement to an evaluation in excess of 30 percent for a psychiatric disorder for the period from April 11, 2006, to November 27, 2008.

5.  Entitlement to an evaluation in excess of 50 percent for a psychiatric disorder for the period beginning November 28, 2008.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. J.A.J.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, October 2006, and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The April 2005 rating decision continued a 10 percent evaluation for a psychiatric disorder.  

In May 2006, a Decision Review Officer (DRO) hearing was convened regarding this matter.  The transcript of this hearing has been associated with the claims file.

The October 2006 rating decision increased the evaluation for a psychiatric disorder to 30 percent effective April 11, 2006.  Because this increase does not cover the entire period on appeal, the issue of the Veteran's entitlement to an evaluation in excess of 10 percent during the period on appeal prior to this date remains on appeal.  Because this increase does not represent the maximum rating available for the period it does cover, the issue of the Veteran's entitlement to an evaluation in excess of 30 percent during this period additionally is in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The March 2008 rating decision denied service connection for erectile dysfunction.

In his April 2008 substantive Appeal to Board (VA Form 9), the Veteran requested another DRO hearing.  Such hearing was scheduled for June 2008 and rescheduled pursuant to the Veteran's request for July 2008 and then for August 2008.  He subsequently requested that it be cancelled altogether.  Accordingly, his second hearing request is considered withdrawn.

Determined herein based on the evidence is that an evaluation of 50 percent is warranted for the Veteran's psychiatric disorder for the period from April 11, 2006, to November 27, 2008.  To account for the period thereafter, entitlement to an evaluation in excess of 50 percent for a psychiatric disorder for the period beginning November 28, 2008, has been added as an issue on appeal.

In accordance with a recent opinion of the Court of Appeals for Veterans Claims (Court), TDIU has been included as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU, in addition to the issue of entitlement to an evaluation in excess of 50 percent for a psychiatric disorder for the period beginning November 28, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that entitlement to an effective date earlier than April 11, 2006, for the grant of a higher evaluation for a psychiatric disorder was certified as an issue on appeal.  It was not listed above, however.  The earlier effective date issue arose after the October 2006 rating decision increased the Veteran's evaluation for his psychiatric disorder from 10 percent to 30 percent effective April 11, 2006.  He indicated his disagreement with the effective date.  

The September 2002 and May 2004 rating decisions assigning the effective date for the grant of service connection and initial 10 percent evaluation for the Veteran's psychiatric disorder are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  This is because he initiated an appeal in this regard but did not perfect it by timely filing a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202 , 20.302(b).  Accordingly, the most likely construal of the Veteran's disagreement is that he was contending that the rating increase from 10 to 30 percent should have been effective as of a date earlier than April 11, 2006.  

Entitlement to an earlier effective date is not an appropriate characterization of this contention given the staged evaluations (see below for a description of such evaluations) at hand.  Consideration of the appropriate date for the increase in evaluation from 10 to 30 percent is part and parcel to consideration of whether an evaluation in excess of 10 percent is warranted for the period on appeal through April 10, 2006.  A 30 percent rating during this timeframe indeed is found to be warranted herein.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Board denied the Veteran's application to reopen his claim of entitlement to service connection for genitourinary disorders, however diagnosed, because no new and material evidence had been submitted in a July 1998 decision.  This decision was not appealed.  

2.  Some of the evidence received subsequent to this July 1998 decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for the genitourinary disorder of erectile dysfunction.

3.  The evidence shows that the Veteran's erectile dysfunction is related to his service.

4.  For the period on appeal through April 10, 2006, the Veteran's psychiatric disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5.  From April 11, 2006, to November 27, 2008, the Veteran's psychiatric disorder has manifested occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The July 1998 Board decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1100, 20.1103 (2011).

2.  Some of the evidence received since the July 1998 decision is both new and material, and the claim of entitlement to service connection for the genitourinary disorder of erectile dysfunction therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2011).

4.  The criteria for an evaluation of 30 percent, but no higher, for a psychiatric disorder for the period on appeal through April 10, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for an evaluation of 50 percent, but no higher, for a psychiatric disorder for the period from April 11, 2006, to November 27, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Board is granting in full the benefits sought with respect to the first and second issues on appeal (new and material evidence as well as service connection for erectile dysfunction).  Accordingly, assuming, without deciding, that any error was committed with respect to the duty to notify or the duty to assist for these issues, such error was harmless and will not be discussed.

That leaves the third and fourth issues on appeal (evaluation higher than 10 percent and higher than 30 percent for various periods for a psychiatric disorder).  A discussion of VA's duty to notify and duty to assist is necessary for them.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

Via letter dated in October 2004, the Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

The Veteran was notified of how VA determines disability ratings specifically for a psychiatric disorder, which was noted to include consideration of the impact on employment, and effective dates in a June 2008 letter.

In October 2008, June 2010, and May 2011, the Veteran's higher evaluation claim was adjudicated in a supplemental statement of the case (SSOC).  

Notification of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates again was provided in a letter dated in July 2011.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  The October 2004 letter predated the initial adjudication by the RO, who in this case also is the AOJ, in April 2005.  All notice elements with the exception of the later-required Dingess/Vazquez-Flores disability rating and effective date elements were fully addressed by it.  These elements, once required, were addressed in the June 2008 letter.  Proper VA process in the form of 3 SSOCs followed.  Nothing more was required.  It follows that the July 2011 letter went above and beyond what was required by readdressing some of these notice elements.  Further, the June 2008 letter went above and beyond by providing specific rather than general notice concerning the disability evaluation element.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Also obtained by VA as well as submitted by the Veteran himself were VA treatment records regarding him.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.

VA mental disorders examinations were afforded to the Veteran in November 2004 and April 2006.  The claims file was reviewed by either examiner.  This is of no consequence, however.  Both at least reviewed VA computerized records.  Further, the Veteran gave an accurate history regarding his relevant symptomatology at the 2 earlier examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

Thereafter, each examiner conducted a mental assessment to the extent allowed by the Veteran's cooperation.  Each examiner finally documented the above actions in an examination report.  Accordingly, the Board finds that the examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for erectile dysfunction.  He contends that this disability is a result of the medication he takes for his service-connected psychiatric disorder.  He alternatively contends that this disability is a result of surgery for priapism, which began during service.

Service connection for genitourinary disorders, however diagnosed, originally was denied by the Board in a March 1974 decision.  It was found that the presumption of soundness at entry into service was rebutted because such disorders clearly and unmistakably existed prior to service and were not aggravated by service.  

In the mid to late 1970's, the RO issued several ratings decisions concerning genitourinary disorders.  Many concerned such disorders for pension purposes only, but some denied applications to reopen a claim of entitlement to service connection for genitourinary disorders however diagnosed because no new and material evidence had been submitted.  

The Board similarly determined in a July 1998 decision that no new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for genitourinary disorders, however diagnosed.  Specifically, nothing of record was found to contradict the previous determination of a pre-service history of genitourinary problems.  Pertinent evidence considered in making this last decision included service treatment records, VA treatment records, VA examinations, and a March 1974 lay statement from A.R.  

The Veteran immediately was notified of the July 1998 Board decision.  He did not appeal it.  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1100, 20.1103.  Yet a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Additional VA treatment records and VA examinations as well as opinions from Dr. J.A.J. were associated with the claims file since the July 1998 Board decision.  Of import here, it was opined at an April 2002 examination that there was no history of evidence of a genitourinary condition prior to service or at the moment of induction into service.

No consideration was given in the July 1998 Board decision to the evidence referenced in the preceding paragraph.  Therefore, this evidence is new.  It also is material because it concerns an unestablished fact necessary to substantiate the claim.  Although there was nothing to contradict the previous determination of a pre-service history of genitourinary problems at the time of the July 1998 Board decision, the VA examiner's April 2002 opinion does so now.  

Given this contradiction, the VA examiner's opinion is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's service connection claim finally has been raised by it under the low threshold of Shade.  The Board indeed determines below that service connection is warranted here based on the VA examiner's opinion as well as the other evidence without the need for another VA examination complete with etiology opinion.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for the genitourinary disorder of erectile dysfunction is reopened.

III.  Service Connection

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing direct service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).  

Clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service treatment records reflect the following.  In August 1971, prior to his entry into service, the Veteran denied having ever had or then having any health issues.  His genitourinary system was found to be normal upon clinical evaluation.  

Beginning in July 1972, the Veteran complained of urinary symptoms.  He was hospitalized due to such symptoms for almost a month in August 1972.  That he was evaluated both 10 years and 6 weeks prior to entry into service for such symptoms was noted at that time.  Also noted was that repeat cystoscopy was attempted earlier in August 1972 but could not be completed due to an erection during anesthesia.  A psychological/psycho- somatic component to his illness was "certainly" identified.  Tofranil and Quaalude were dispensed to the Veteran.

The Veteran's complaints in early October 1972 included priapism.  A long history of prolonged erections (4 hours) in the morning was noted.  Complaints including painful persistent erections in the morning were lodged by the Veteran in late October.  No abnormalities were found upon physical assessment.  The examining physician noted that all previous treatment providers felt a large part of the Veteran's symptomatology was supratentorial and could not be explained by organic pathology.  
      
In mid November 1972, history of priapism in the morning usually taking 1 hour to resolve was noted.  At his early December 1972 separation examination, the Veteran stated that he was in poor health.  His genitourinary system was found to be normal.  Priapism was included among his complaints later in December 1972.  The Veteran was hospitalized for almost a month, where recurrent priapism was among the diagnoses rendered.  During this hospital stay, he was discharged from service.

VA treatment records dated immediately subsequent to the Veteran's discharge reveal the following.  Sustained long erections in the morning and at all times which last for hours producing pain and discomfort was a complaint of the Veteran's upon VA examination in February 1973.  Physical assessment was negative.

The Veteran's complaints included priapism of a 2 to 2.5 hour duration every morning in March 1973.  Priapism was noted as a diagnosis.  In early May 1973, the Veteran complained of a frequent, painful erection.  He was seen in the emergency room in mid May 1973 with a complaint of priapism of a 6 hour duration.  Recurrent priapism initially was diagnosed, and a genitourinary consult was ordered.  No erection was found at this consultation.  No abnormalities were found either.
      
The Veteran reported persistent short episodes of priapism that last hours and are painless upon psychiatric hospitalization beginning in late May 1973.  He was placed on tranquilizers and antidepressants during this hospitalization and released in July 1973 with prescriptions for Mellaril, Tofranil, and chloral hydrate.  His complaints of priapism continued in August 1973.  In September 1973, the Veteran complained of a history of priapism for a year with the last episode being that morning and lasting 2 hours.  A diagnosis of priapism recurrent was made.  
      
Persistent painful erections lasting 2 to 5 hours each morning were noted in December 1973.  The Veteran stated that he had been using an ice bag for this condition since service.  Treatment of his mental condition with Mellaril was noted.  Bilateral corpus cavernosum spongiosus shunt surgery was performed.  Most post-operative complications of were gone or had healed by his discharge.  It was noted that he would continue taking Mellaril and tranquilizer therapy for his mental condition.

In February 1974, having no erection since his surgery was among the Veteran's complaints.  Impotence post surgery was diagnosed.  

A March 1974 statement from A.R., the Veteran's teacher during the 1952 - 1953 school year, indicates that the Veteran was in good health then and for about 8 to 10 years thereafter.

VA treatment records dated thereafter show the following.  The Veteran was treated with testosterone injections for his impotence in May and November 1974.  Yet he continued to report being impotent since his surgery from December 1974 through the 1980's.  Diagnoses of impotence and impotency secondary to priapism surgery were rendered during this timeframe.  

Upon VA genitourinary examination in April 1995, it was noted that the Veteran developed impotence following his 1973 priapism surgery.  Priapism, status post penile surgery for priapism in 1973, and impotence were included as diagnoses.  An addendum to the examination was issued in July 1975.  After review of the claims file, impotence status post penile surgery for priapism was diagnosed by the examiner.  The examiner opined that the Veteran's impotence is the result of the surgery for priapism manifested in service.

Psychiatrist Dr. J.A.J. opined in an August 1999 statement that the Veteran's priapism may be due to medications prescribed for his mental condition.  In November 1999, a DRO hearing was convened.  Dr. J.A.J., who had reviewed the claims file, testified that there was no evidence of priapism before service.  Noted in this regard was that priapism requires medical treatment.

As noted above, an opinion was rendered that there was no history of evidence of a genitourinary condition prior to service or at the moment of induction into service upon VA examination concerning mental disorders in April 2002.  Consideration of the claims file and computerized VA records was given in doing so.

Service connection for a psychiatric disorder was granted effective from December 1991 in a rating decision dated in September 2002.  A rating decision dated in May 2004 from the same RO amended this grant to be effective from August 1998.

VA treatment records dated beginning in November 2002 reflect a diagnosis of impotence, organic origin.

A second DRO hearing was convened in May 2006.  Dr. J.A.J. testified that, upon his review of complete records regarding the Veteran, the Veteran began to suffer from priapism during service.  Dr. J.A.J. next testified that priapism does not just happen by itself but rather has to have a cause, which almost always is medication.  In the case of the Veteran, Dr. J.A.J. testified "without any doubt" that the antipsychotics he was given during service caused his priapism.  

Dr. J.A.J. reiterated in an October 1997 statement that the Veteran's priapism surgery caused impotence.  He also reiterated his opinion that the Veteran's priapism "far beyond any reasonable doubt" was due to the medication he received for his service-connected mental condition.

Upon VA genitourinary examination in February 2008, the Veteran reported that he developed erectile dysfunction after his penile surgery, that this dysfunction was refractory to penile injections, and that he used a penile vacuum erection device with poor results.  Physical assessment revealed loss of erectile power.  Erectile dysfunction was diagnosed by the examiner.  The examiner opined that this condition was not caused by or a result of medications for a mental disorder.  In this regard, it was noted that the Veteran currently takes several medications but that he developed erectile dysfunction after penile shunt surgery was performed to treat his priapism.  It also was noted that medical literature identifies erectile dysfunction as a possible consequence of surgical treatment for priapism since it affects the penile anatomy required for adequate erection.  

Dr. J.A.J. opined to the best of his knowledge in a statement dated in August 2008 that the Veteran's erectile dysfunction is directly related and due to the surgical procedure he received for priapism.  Also opined by Dr. J.A.J. was that the Veteran's condition should be considered service-connected.

Given the above, the Board finds that service connection for erectile dysfunction is warranted.  Each of the requirements for establishing general direct service connection has been met.

Satisfaction of the general direct service connection requirement of a current disability occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in October 2007.  

Diagnoses of impotence, impotence post surgery, impotency secondary to priapism surgery, and impotence status post penile surgery for priapism have been rendered.  Impotence is another term for erectile dysfunction.  See Dorland's Illustrated Medical Dictionary 937 (31st ed. 2007).  Yet these diagnoses are from the 1970's, decades before the Veteran filed his claim.  A diagnosis of impotence, organic origin, was made from November 2002 on.  This includes the entire period during which the claim has been pending.  Erectile dysfunction further was diagnosed in February 2008.  It follows that the Veteran has had erectile dysfunction throughout the entire period on appeal.  

The next question is whether the Veteran incurred or aggravated a penile injury or disease during service.  Impotence/erectile dysfunction is not mentioned during his service.  That he experienced in-service priapism is undisputed, however.  He complained of this condition 4 times between October 1972 and his discharge in January 1973.  

This priapism during service represented incurrence of the condition rather than continuance or aggravation of the condition which was pre-existing.  The presumption of soundness applies in this case because the Veteran was not noted to have priapism or any other similar genitourinary condition upon examination prior to his entry into service in August 1971.  In other words, his genitourinary system to include his penis is presumed to have been healthy at that time. 

The aforementioned presumption has not been rebutted.  Absent from the record is clear and unmistakable evidence that the Veteran's priapism existed prior to service.  See Cotant v. Principi, 17 Vet. App. 116 (2003), citing Laposky v. Brown, 4 Vet. App. 331 (1993) (holding that "clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the determination be "undebatable").  

A.R. indicated that the Veteran was in good health during the 1952 - 1953 school year and for 8 to 10 years thereafter.  A.R. is competent to so indicate because the Veteran's general good health is observable to a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. at 303; Layno v. Brown, 6 Vet. App. 465 (1994).  A.R. also is credible in this regard because there is no reason to doubt the indication.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  No pre-service medical documentation from this period (1952 to around 1962) or from the pre-service period thereafter (around 1962 to mid 1972) is of record.  Service treatment records reference that the Veteran was treated for urinary symptoms both 10 years and 6 weeks prior to entry into service, but do not reference any pre-service treatment for priapism or other similar genitourinary condition.  Both Dr. J.A.J. and a VA examiner opined after review of pertinent information that there was no evidence of priapism or other similar genitourinary condition prior to service.  Dr. J.A.J. further opined that the Veteran began to suffer from priapism during service as a result of the psychiatric medications he took.

Having failed to find clear and unmistakable evidence that the Veteran's priapism pre-existed his service, the first requirement for rebutting the presumption of soundness, discussion of whether there is clear and unmistakable evidence that his priapism was not aggravated by his service, the second requirement for rebutting the presumption of soundness, is unnecessary.  

What remains is a determination on whether the Veteran's current erectile dysfunction is related to the priapism he incurred during service.  All evidence concerning this point is positive.  

Specifically, the evidence shows that the Veteran's impotence is a result of the surgery performed for his priapism.  Impotence post surgery and impotency secondary to priapism surgery were diagnosed soon after the procedure.  A later diagnosis of impotence status post penile surgery for priapism was accompanied by the opinion of a VA examiner that the Veteran's impotence is the result of the surgery for priapism manifested during service.  Dr. J.A.J. similarly opined that the Veteran's impotence/erectile dysfunction was caused by/related to his priapism surgical procedure.  Finally, another VA examiner opined that the Veteran developed erectile dysfunction after surgery was performed to treat his priapism.

Each of the general requirements having been satisfied, direct service connection for erectile dysfunction is granted.  Proceeding to consider whether direct service connection under a different theory of entitlement or whether secondary service connection (that erectile dysfunction is caused by the medications he takes for his service-connected psychiatric disorder) also is warranted is unnecessary given this determination.

IV.  Higher Evaluation

The Veteran seeks a higher evaluation for his psychiatric disorder.  He contends that this disorder was more severe than contemplated by the 10 percent evaluation assigned during the period on appeal prior to April 11, 2006, and was more severe than contemplated by the 30 percent evaluation assigned from that date to November 27, 2008.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

As with service connection, the benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's psychiatric disorder currently is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 10 percent evaluation is appropriate when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is reserved for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

1.  Period on Appeal through April 10, 2006

March 2004 and July 2004 VA treatment records, created after 45 to 50 minutes of evaluation, reveal the following.  The Veteran was alert, cooperative, spontaneous, soft-spoken, and had excellent personal hygiene.  His mood was mildly depressed to euthymic.  His judgment was good.  There were no ideas of aggression, overt delusions, active hallucinations, or gross cognitive deficits.  It was noted that the Veteran was undergoing bereavement due to unexpected multiple deaths in his family but that he had been able to cope successfully.  He was diagnosed with major depressive disorder with psychosis, although psychotic symptoms were deemed to be in remission, and assigned a GAF score of 65.  

Dr. J.A.J. noted in an August 2004 statement that the Veteran had experienced no substantial improvement since commencing psychiatric treatment in the 1970's and in fact was worse each day.  Dr. J.A.J. then opined that the Veteran was "completely unable to work physically and mentally incapacitated."

In his September 2004 claim, the Veteran asserted that he was totally and permanently disabled as a result of his psychiatric condition.

An October 2004 VA treatment record mentions that the Veteran was oriented as to time, place, and person.

A November 2004 VA treatment record, also created after 50 minutes of evaluation, shows that the Veteran was the same as in March and July with the following exceptions.  He was accompanied by a friend and neighbor.  His was not spontaneous, and his mood was depressed.  Judgment was fair to good.  

Also in November 2004, a VA mental disorders examination was conducted.  VA computerized records were reviewed.  The Veteran did not complain of any symptoms.  He reported that his brother had died recently and that he lives with his wife.  He further reported that he did not know his address or what happens to him.

Upon assessment, the Veteran was clean, adequately dressed, and groomed.  He was alert and oriented to person and place, but made no effort to give the date.  He avoided eye contact.  The Veteran's speech was clear and coherent.  His mood was depressed.  His affect was blunted.  His concentration was fair.  However, his memory was impaired in that he made no effort to give details.  The Veteran's judgment and insight were poor.  He exhibited good impulse control, did not have hallucinations, and was not suicidal or homicidal.  

The Veteran was diagnosed with schizophrenia, residual type, and assigned a GAF score of 65.  It was noted that he did not appear to be competent to handle VA funds and that a VA social and industrial field survey would aid in this determination.  Also noted was that his exhibited behavior contrasted greatly with that described in the November 2004 VA treatment record.  Thus, it was opined that the behavior was voluntary and exaggerated.  It further was opined that no comment regarding the Veteran's ability to function in his normal occupational environment or any description of his functional limitations could be made as a result of his lack of cooperation.  Finally, the examiner noted that Dr. J.A.J. is not the Veteran's treating psychiatrist.

The aforementioned VA social and industrial field survey was performed in March 2005.  The Veteran was shirtless, wearing short pants and sandals.  He was clean, shaven, and cooperative.  He indicated that he does not sleep well, stays at home most of the time watching TV or reading, does not share with neighbors, and is not involved in chores.  The Veteran reported not having a substantially gainful occupation since his discharge and not driving a car, although being independent in all daily activities.  He noted that his relationship with his wife was not good.  A neighbor confirmed that the Veteran was home most of the time and does not socialize much.  

Moderate occupational and social impairment were found.  It was noted that the Veteran's cooperation and behavior during the survey and during VA treatment records contrasted greatly with that at the November 2004 VA examination.  The survey and records were determined to epitomize his usual emotional state and functioning.  The diagnosis and GAF from the examination were noted to be valid, however.

An April 2005 VA treatment record reflects that the Veteran had a sad facial expression but did not verbalize feelings of sadness.  He also did not verbalize suicidal or homicidal ideas and did not manifest hallucinations or delusions.

VA treatment records dated in August and December 2005, created after 50 minutes of evaluation, document the following.  The Veteran was alert, polite, pleasant, cooperative, not spontaneous, soft-spoken, and had good personal hygiene.  He was dressed in casual, clean, and neat street attire.  His mood was depressed.  His productions were coherent, relevant, and logical.  The Veteran's judgment was fair.  There were on ideas of aggression to self or others, overt delusions, or active hallucinations.  However, reference was made to hearing voices and seeing visions at home.  There were no gross cognitive deficits.  The Veteran was diagnosed with major depressive disorder with psychosis and assigned a GAF score of 65.  

That the Veteran was oriented to time, place, and person was noted in a January 2006 VA treatment record.

Dr. J.A.J. was labeled as an expert instead of the Veteran's treating psychiatrist at the DRO hearing in May 2006.  Dr. J.A.J. testified as to his opinion that, upon his review of complete records regarding the Veteran, the GAF score of 65 assigned at the November 2004 VA examination was incorrect.  Implied was that this score should have been lower.  

In light of the above, the Board finds that a 30 percent evaluation, but no higher, is warranted for a psychiatric disorder for the period on appeal through April 10, 2006.  Both the symptoms manifested by the Veteran and the GAF scores he received reveal that his psychiatric disorder was of a severity of 30 percent disabling during this period.

Most of the symptoms listed in Diagnostic Code 9411 for the next highest evaluation of 30 percent were not met within the period on appeal through April 10, 2006.  Of the 6 symptoms, only 2 were shown while 4 were not.  

The Veteran's mood was described as euthymic, but much more frequently was described as mildly depressed to depressed.  There is some evidence of chronic sleep impairment in that the Veteran reported on 1 occasion that he did not sleep well.  

Absent is any indication that the Veteran had anxiety, suffered from suspiciousness, or had any panic attacks.  No mention is made of these symptoms whatsoever.  With respect to mild memory loss, the Veteran reported not knowing his address or what happens to him at his VA examination.  Yet it was determined that he was not cooperating and exaggerating as well as that his VA social and industrial field survey and treatment records epitomized his usual mental state.  Memory loss of any severity, whether mild or otherwise, is not referenced in the survey or records.

Despite the foregoing, the Veteran manifested symptoms akin to those listed in Diagnostic Code 9411 for a rating of 30 percent during the period on appeal through April 10, 2006.  He frequently was not spontaneous.  He avoided eye contact, and his affect was blunted.  His judgment usually was fair to good, but was poor on 1 occasion.  Insight also was poor on 1 occasion.  Although hallucinations were not noted at any time, the Veteran lodged a complaint of hearing voices and seeing visions.  His relationship with his wife was characterized as not good and he did not associate much with his neighbors.

The overall impairment described by a 30 percent rating, regardless of the symptoms causing this impairment, further is shown.  Specifically, the aforementioned manifested symptoms concededly cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Yet the Veteran generally was functioning satisfactorily.  No behavior outside of routine or abnormal conversation was referenced.  The Veteran was able to engage in self-care given that he had good to excellent personal hygiene, was clean, dressed adequately in casual and neat street attired, and groomed adequately by shaving.  He further spoke clearly and coherently although in a soft-spoken manner, was alert and fully oriented most of the time, and was free from delusions, ideas of aggression against himself and others/suicidal and homicidal ideation, and gross cognitive deficits.  Reference was made to a friend and neighbor on 1 occasion.  

The GAF scores assigned to the Veteran within the period on appeal through April 10, 2006, bolster this conclusion.  Repeated scores of 65 were recorded in this timeframe.  Such a score is indicative of mild symptoms and some difficulty in occupational and social functioning akin to the criteria for a 30 percent evaluation.  This is in agreement with the VA social and industrial field survey, which found moderate occupational and social impairment.

Acknowledgement is given to Dr. J.A.J.'s opinion that the GAF score of 65 assigned to the Veteran at the November 2004 VA examination was too high.  As a psychiatrist, Dr. J.A.J.'s competency to render this opinion is undisputed.  His credibility also is undisputed in this regard because, like above with A.R., there is no reason to doubt him.  However, the probative weight of his opinion is much less than the other evidence of record for several reasons.

First, it is notable that Dr. J.A.J. did not give an opinion as to what the appropriate GAF score for the Veteran was at the VA examination.  Second, Dr. J.A.J.'s opinion that 65 was too high is contrary to all the other evidence of record.  Not only was a score of 65 obtained upon VA examination, but this score also was obtained upon VA social and industrial field survey as well as consistently in VA records documenting the Veteran's treatment.  It thirdly has been noted that Dr. J.A.J. was not involved in this treatment.  His GAF score opinion was based on a complete review of records regarding the Veteran, but there is no indication that it was based on an actual assessment of him.  The GAF score assigned upon VA examination was based on a review of records as well as such an assessment.  The GAF scores reflected in VA treatment records were determined from repeated lengthy assessments of the Veteran.

Acknowledgement finally is given to the Veteran's assertion that he was totally and permanently disabled as a result of his psychiatric disorder for the period on appeal through April 10, 2006.  This assertion appears to be based on Dr. J.A.J.'s opinion that the Veteran was "completely unable to work physically and mentally incapacitated."  Some of the reasons set forth in the preceding paragraph apply here such that little weight once again is afforded to the opinion.  It is reiterated that Dr. J.A.J. does not treat the Veteran.  It also is reiterated that Dr. J.A.J.'s opinion conflicts with all the other evidence of record, including several GAF scores of 65 and a finding of moderate occupational impairment.  A final additional reason is of import.  Occupational impairment undisputedly is a prime consideration in deciding on the appropriate evaluation for a psychiatric disorder.  However, Dr. J.A.J.'s opinion was that the Veteran was unable to work was not limited to his psychiatric disorder.  His inability to work indeed was attributed to physical incapacitation as well as to mental incapacitation.  

The Board, in sum, finds that the preponderance of the evidence supports the Veteran's entitlement at most to an evaluation of 30 percent for his psychiatric disorder for the entire period on appeal through April 10, 2006.  Staged ratings within this period thus are not warranted, and the benefit of the doubt rule does not apply to it.

2.  Period from April 11, 2006, to November 27, 2008

On April 11, 2006, a second VA mental disorders examination was conducted.  VA computerized records were reviewed.  The Veteran reported that he was married, has an adult daughter, and has poor social relations and leisure activities.  Specifically, he noted being usually isolated.  He additionally reported not being able to work since his discharge.  The Veteran then complained of symptoms such as sadness/depression, irritability, anxiety/tension, insomnia, loss of energy, loss of interest in or pleasure in daily living activities/tasks, and an inability to concentrate.  He denied cognitive and psychotic symptoms.  

The Veteran was appropriately dressed with adequate hygiene upon assessment.  It was noted that he was able to maintain basic activities of daily living.  He was cooperative but angry and apathetic.  He was not spontaneous and established poor eye contact.  The Veteran was alert and in contact with reality.  He was oriented to person and place yet partially disoriented in time.  Evidence of moderate psychomotor retardation was present but there were no ticks, tremors, or abnormal involuntary movement.  The Veteran's mood was depressed while his affect was constricted.  His thought processes were not impaired, as was the case with his communication.  Rather, these processes were coherent and logical.  There was evidence of poverty of speech, but there was no disorganized speech.  Abstraction capacity was poor, as was the Veteran's judgment and insight.  His memory for recent, remote, and immediate events was intact.  There was no evidence of delusions, hallucinations, phobias, obsessions, inappropriate behavior, panic attacks, or suicidal ideas.  

Serious interference with employment and social functioning was found.  The Veteran was diagnosed with schizoaffective disorder and assigned a GAF score of 50.  

A May 2006 VA treatment record again noted that the Veteran was oriented to time, place, and person.

Dr. J.A.J. testified at the May 2006 DRO hearing, in addition to that noted above, that the Veteran cannot work due to the psychiatric medications he takes and is totally and permanently disabled due to his schizophrenia.

The Board finds, based on the above, that a 50 percent evaluation, but no higher, is warranted for a psychiatric disorder for the period from April 11, 2006, to November 27, 2008 (the date before a third VA mental disorders examination, as is discussed in the remand below).  Both the symptoms manifested by the Veteran and the GAF score he received reveal that his psychiatric disorder was of a severity of 50 percent disabling during this period.

A majority of the symptoms listed in Diagnostic Code 9411 for a 50 percent evaluation have been met beginning April 11, 2006.  Of the 9 symptoms, 4 were not shown while 5 were shown or closely approximated.  

There is no evidence that the Veteran experienced any panic attacks much less such attacks at a frequency of greater than one per week.  Panic attacks indeed persistently have not been found.  There similarly is no evidence of difficulty understanding complex commands.  Reference to this symptoms was not made.  The Veteran's affect was noted to be constricted, but at no point was it noted to be flat.  No indication of impairment of short and long term memory exists.  Memory for recent, remote, and immediate events indeed was found to be intact.

While the Veteran's speech never was circumstantial, circumlocutory, or stereotyped, a similar speech problems was documented.  One instance was recorded of poverty of speech.  Indications exist that the Veteran has disturbances of both motivation and mood.  He has reported loss of interest in or pleasure in daily living activities/tasks as well as sadness/depression.  His mood was found to be depressed.  Difficulty establishing and maintaining effective work and social relationships is readily evident.  Of import, the Veteran has reported that he usually isolated himself.  No mention whatsoever is made of his association with friends, neighbors, etc.  Only family members, specifically his wife and daughter, are referenced.  No discussion of the relationship he had with each during the period in question was undertaken, but his relationship with his wife historically was characterized as not good.  Impaired abstract thinking and impaired judgment similarly are readily apparent.  Indeed, the Veteran reported an inability to concentrate.  His abstraction capacity, insight, and judgment all were determined to be poor.

In contrast to the above, most of the symptoms listed in Diagnostic Code 9411 for a higher evaluation beyond 50 percent of 70 percent or 100 percent have not been met for the period from April 11, 2006, to November 27, 2008.  Only a few of the 9 symptoms for a 70 percent evaluation and the 7 symptoms for a 100 percent evaluation were shown to any extent at all.  

The Veteran complained of irritability and was found to be angry.  Yet neither unprovoked irritability nor episodes of violence were mentioned.  On 1 occasion, the Veteran was disoriented with respect to time.  This disorientation at best can be characterized as intermittent, however, given a findings on another occasion of orientation as to time.  No findings of disorientation with respect to place are of record.  Regarding an inability to establish and maintain effective relationships, the Board reiterates the above conclusion that the Veteran has difficulty in this regard.  Difficulty is not the same thing as an inability.  Poor social relations and leisure activities indeed were noted by the Veteran, but he did not note not having any such relations or not engaging in any such activities.  

Near continuous panic is not shown because, although anxiety/tension was reported, panic attacks or other instances of panic are not mentioned whatsoever.  Depression is shown and appears to be near continuous given its historical persistence.  Yet there is no indication that this affects the Veteran's ability to function independently, appropriately, and effectively.  Inappropriate behavior was not found on any occasion.  It appears that the Veteran successfully has lived with just his wife throughout the period in question.  

Many of the remaining symptoms for a 70 or 100 percent evaluation have been rejected.  These include gross impairment in thought processes or communication, obsessional rituals which interfere with routine activities, persistent danger of hurting self (suicidal ideas), persistent delusions or hallucinations, neglect of personal appearance and hygiene, inability to perform activities of daily living such as maintenance of minimal personal hygiene, and, as noted above, inappropriate behavior.  No indication exists regarding many others, such as spatial disorientation, difficulty in adapting to stressful circumstances including those at work or in a work-like setting, persistent danger of hurting others, and memory loss for own name or occupation and the names of close relatives.

Other than the aforementioned symptoms, the Veteran has complained of insomnia and loss of energy.  These symptoms relate to the 30 percent evaluation symptom of chronic sleep impairment discussed above.  

The Veteran's GAF score further reveals a level of functioning greater than a 30 percent evaluation contemplates during the period from April 11, 2006, to November 27, 2008.  His score of 50 is indicative of serious symptoms or serious impairment in occupational and social functioning akin to the criteria for the 50 percent evaluation assigned herein.  

Acknowledgement is given to Dr. J.A.J.'s competent and credible opinion that the Veteran is totally and permanently disabled due to his psychiatric disorder.  The same reasons detailed above to afford little weight to Dr. J.A.J.'s opinion for the period on appeal through April 10, 2006, apply here with respect to the period from April 11, 2006, to November 27, 2008.  It thus once again is reiterated that Dr. J.A.J. does not treat the Veteran.  Also reiterated is that Dr. J.A.J.'s opinion conflicts with all the other evidence of record, including the aforementioned GAF score.  

In sum, the Board finds that the preponderance of the evidence supports the Veteran's entitlement at most to an evaluation of 50 percent for his psychiatric disorder for the entire period from April 11, 2006, to November 27, 2008.  Staged ratings within this period thus are not warranted, and the benefit of the doubt rule does not apply to it.




B.  Extraschedular

The above determinations granting the Veteran a 30 percent evaluation for his psychiatric disorder for the period on appeal through April 10, 2006, and granting him a 50 percent evaluation for his psychiatric disorder for the period from April 11, 2006, to November 27, 2008, are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability during either period on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for a psychiatric disorder either for the period on appeal through April 10, 2006, or for the period from April 11, 2006, to November 27, 2008.  There further has been no showing from the record that the Veteran's psychiatric disorder picture could not be contemplated adequately by the applicable schedular rating criteria discussed above in these periods.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as Mauerhan and Richard.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned evaluations adequately describe the nature, extent, and severity of the Veteran's disability during the aforementioned periods.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran did not manifest an exceptional psychiatric disorder picture at any point during the periods on appeal through April 10, 2006, and from April 11, 2006, to November 27, 2008.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization therein thus is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for erectile dysfunction is reopened.

Service connection for erectile dysfunction is granted.

A 30 percent evaluation for a psychiatric disorder for the period on appeal through April 10, 2006, is granted, subject to the law and regulations governing payment of monetary benefits.

A 50 percent evaluation for a psychiatric disorder for the period from April 11, 2006, to November 27, 2008 is granted, subject to the law and regulations governing payment of monetary benefits.




REMAND

The issues of entitlement to an evaluation in excess of 50 percent for a psychiatric disorder for the period beginning November 28, 2008, and entitlement to a TDIU unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Psychiatric Disorder Evaluation in Excess of 50 percent
for the Period Beginning November 28, 2008

If a diagnosis of a mental disorder is changed upon examination, ascertainment of whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition is needed.  38 C.F.R. § 4.125.  If it is not clear from the available records what the change of diagnosis represents, the examination report shall be returned to the examiner for a determination in this regard.  Id.  

The Veteran underwent a third VA mental disorders examination on November 28, 2008.  He was diagnosed with schizoaffective disorder and dementia not otherwise specified (NOS).  It was opined that these two conditions were separate and distinct with no relation to one another.  Further opined was that the Veteran's cognitive impairment overshadows any other psychiatric symptom he exhibits.  Total occupational and social impairment manifested by an inability to provide for his basic needs or perform activities of daily living without assistance was found due to his cognitive decline as well as physical impairment.

The Veteran was psychiatrically hospitalized for approximately a week in November 2010.

In February 2011, the Veteran was afforded a fourth VA mental disorders examination.  Schizoaffective disorder and dementia NOS were diagnosed.  The same opinions rendered in the aforementioned examination regarding separate and distinct conditions and the overshadowing by cognitive impairment were repeated.  Total occupational and social impairment manifested by limitation of the ability to initiate and participate in daily living activities independent of supervision or direction was found due to this cognitive impairment.  

Given the above, the Board finds the November 27, 2008, and February 2011 examinations to be deficient.  Each examiner determined as required by 38 C.F.R. § 4.125 that the Veteran's dementia NOS was separate/distinct from his psychiatric (schizoaffective) disorder.  However, no rationale for this determination was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (each holding that a medical opinion must be supported by analysis, reasoning, or rationale to be entitled to probative value).  The etiology of the dementia NOS indeed never was mentioned.  It thus is not clear what the change in diagnosis represents.

Remanding in order to return the examination report for more information in this regard therefore is warranted.  Yet ample reason exists in this case to schedule another appropriate VA examination complete with the necessary determination instead.  Two different examination reports submitted by two different examiners are at issue here.  Further, one is dated over three years ago while the other is almost a year old.  

When a new VA mental disorders examination is undertaken, additional information also is required regarding the opinions that the Veteran's cognitive impairment overshadows any other psychiatric symptom he exhibits.  Neither indicated whether this cognitive impairment is attributable to his psychiatric (schizoaffective) disorder or to his dementia NOS.  The Board notes that it is precluded from differentiating between symptomatology attributed to a non- service-connected disability and that attributed to a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  Further, the February 2011 examiner did not discuss how the Veteran's psychiatric hospitalization impacted the conclusion about the overshadowing by cognitive impairment.

II.  TDIU

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice, 22 Vet. App. at 447.  The Court held in Rice that TDIU is part and parcel to a higher evaluation claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought.  Id. at 445.  

Set forth above was the Veteran's contention during the period on appeal through April 10, 2006, that he was totally and permanently disabled as a result of his psychiatric disorder.  Also set forth above were Dr. J.A.J.'s opinions that this was at least partially true for this period and was true for the period from April 11, 2006, to November 27, 2008.  Further, the Board notes that the Veteran has been unemployed throughout the period on appeal, to include the period beginning November 28, 2008.  Both he and record therefore have reasonably raised the issue of entitlement to TDIU due to a psychiatric disorder with respect to the entire period on appeal.  

The Veteran's October 2004 VCAA notice letter addressed entitlement to a TDIU.  A TDIU was denied in the April 2005 rating decision continuing the Veteran's 10 percent evaluation for his psychiatric disorder.  He appealed the evaluation, as discussed above, but did not appeal the TDIU denial.  The Board notes that this failure usually would mean that the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet in this case, the part of the rating decision denying a TDIU is not final as a result of Rice.  A TDIU indeed is part and parcel to his appealed claim for a higher evaluation for his psychiatric disorder.  The issue of the Veteran's entitlement to a TDIU therefore must be considered anew.  

Appellate review at this time, however, would be premature.  In this regard, the Veteran should be sent another VCAA notice letter regarding his entitlement to a TDIU because the decision herein granted service connection for erectile dysfunction (with an initial evaluation to be assigned by the RO) and increased the evaluation for his psychiatric disorder as well as because over 7 years have passed since the first VCAA notice letter was sent.  

The notice letter should notify the Veteran and his representative of the information and evidence required to substantiate entitlement to a TDIU as well as the information and evidence in this regard that not previously provided.  It also should indicate what information and evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information and evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio, 16 Vet. App. at 183.  In addition, the letter should be compliant with Dingess, 19 Vet. App. at 473, by including information on how VA determines disability ratings and effective dates, keeping in mind that entitlement to a TDIU is part of a higher evaluation claim.

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Id.

Where the Veteran does not meet the above minimum schedular percentage rating requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.

It is unclear whether the Veteran presently satisfies the minimum schedular percentage rating requirements given that an initial evaluation for erectile dysfunction must be assigned by the RO in the first instance and that the appropriate evaluation for his psychiatric disorder for the period beginning November 28, 2008, has yet to be determined.  However, fulfillment of VA's duty to assist him in substantiating the TDIU portion of his claim may require further development whether or not entitlement to this benefit is considered on a schedular or an extraschedular basis.   This may include, if necessary, obtaining a VA medical examination and opinion and/or a social and industrial survey (whichever is determined most appropriate, or both as needed) so that a determination can be made from a complete record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information and evidence is necessary to substantiate entitlement to a TDIU as well as the information and evidence in this regard that was not previously provided.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that entitlement to a TDIU is part of a higher evaluation claim.

2.  Review the Veteran's claims file and undertake any further development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any required authorization, any additional pertinent records identified by him during the course of this remand.  

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the current nature, extent, and severity of his psychiatric disorder.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  A mental assessment and all tests, studies, and/or evaluations deemed necessary next shall be performed.  All findings therefrom shall be reported and discussed in detail.  

The examiner then shall opine pursuant to the 1994 Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) as to the diagnosis of all acquired psychiatric disorders.  Next, the examiner shall opine as to what the change in the psychiatric diagnoses of record represents (progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition).  In doing so, the etiology of dementia NOS shall be considered.  The examiner finally shall opine as to the severity of the Veteran's occupational and social impairment due to his psychiatric disorder.  In doing so, symptoms attributable to this disorder shall be distinguished from those attributable to any other disorder.

A complete basis/rationale shall be provided for each opinion rendered.  This includes any opinion that a determination regarding a matter cannot be made.  Specific comment on the Veteran's November 2010 psychiatric hospitalization as well as the other pertinent medical and lay evidence of record shall be made.  Citation to medical principles and/or literature also may be made.

Each of the above actions shall be documented fully in an examination report.

4.  Next review the Veteran's claims file again and undertake any additional development indicated.  This may include ordering a VA medical examination and opinion and/or a social and industrial survey (whichever is deemed most appropriate, or both as needed) concerning a TDIU if necessary.

5.  Thereafter, readjudicate the Veteran's entitlement to an evaluation in excess of 50 percent for a psychiatric disorder for the period beginning November 28, 2008, and entitlement to a TDIU.  This latter adjudication shall include schedular and extraschedular consideration.  If either of the benefits sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


